Gray, C. J.
We need not consider whether, by the description in this writ, the corporation, or the receivers of its property, or both, are alleged to be trustees of the principal defendants; because we are of opinion that, assuming both to be duly summoned, neither can be charged; not the corporation, because by the decree of this court, made before the suing out of this writ, all its property had been put into the hands of receivers, and the corporation put under injunction against continuing business, and it had therefore no lawful authority to pay its debts; not the receivers, because the property which they hold had been intrusted to and deposited with them, not by the act of the party, but by authority of the law, and the law allows no persons, so holding funds, to be charged by the trustee process, except executors and administrators, and assignees under the insolvent acts. Gen. Sts. c. 58, § 6 ; c. 142, §§ 21, 22, 23, 31. Colby v. Coates, 6 Cush. 558. Thayer v. Tyler, 5 Allen, 94.
In Hubbard v. Hamilton Bank, 7 Met. 340, the attachment was made before the filing of the bill upon which the receivers were appointed. And in Folger v. Columbian Ins. Co. 99 Mass. 267, the appointment of receivers was made in another state, and did not transfer to them the property of the corporation in this Commonwealth as against attachments made here by our own citizens,
*70If the plaintiffs in this case can, by any form of remedy, have the property of the corporation applied to the payment of the debt due to them from one of its creditors, it can only be by petition in equity in the cause in which the receivers were appointed. Atlas Bank v. Nahant Bank, 23 Pick. 480. Hills v. Parker, 111 Mass. Trustees discharged.